Citation Nr: 0000097	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  

This matter originally arose from a September 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  By that rating decision, the 
RO denied the veteran's claims for a compensable evaluation 
for residuals of a shell fragment wound to the left ankle, 
and for entitlement to an evaluation in excess of 10 percent 
for his PTSD.  The veteran filed a timely appeal, and the 
case was referred to the Board of Veterans' Appeals (Board) 
for resolution.  By a decision of November 1997, the Board 
denied the veteran's claim for assignment of a compensable 
evaluation for his residuals of a shell-fragment wound to the 
left ankle, and remanded the issue of an increased rating for 
his PTSD back to the RO for further development.  

Pursuant to the development undertaken as directed by the 
Board's November 1997 remand decision, the RO assigned an 
increased 30 percent evaluation for the veteran's PTSD, 
effective from June 9, 1994.  The veteran appears to contend 
that his PTSD is more severe than the currently assigned 30 
percent rating, inasmuch as it is not the highest available 
evaluation under the applicable rating criteria.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the case has been 
returned to the Board for additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the remaining issue on appeal has been obtained 
by the RO.  

2.  The veteran's PTSD is objectively shown to involve not 
more than some impairment in the ability to establish and 
maintain effective and wholesome relationships with people, 
and some industrial impairment, and occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
depressed mood, chronic sleep impairment, and some obsessive 
ideation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The veteran has made 
such an allegation in this case.  Therefore, his claim for an 
increased rating is well grounded.  

Further, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical and service personnel records, records of medical 
treatment following service, reports of VA rating 
examinations, reports of arrests and police action, and a 
transcript of personal hearing testimony given at the RO 
before a Hearing Officer in June 1995.  The Board is unaware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 § U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for PTSD was granted by an 
August 1993 rating decision, and a 10 percent evaluation was 
assigned, effective from October 28, 1992.  In June 1994, a 
claim for an increased rating was received from the veteran.  
Specifically, he stated that his service-connected PTSD had 
increased in severity, and that he experienced flashbacks and 
cold sweats.  The veteran's claim was denied by a September 
1994 rating decision, and this appeal followed.  During the 
course of this appeal, and pursuant to information developed 
as a result of the Board's November 1997 remand decision, the 
veteran was granted an increased 30 percent rating for his 
PTSD, effective from June 9, 1994, by an August 1999 rating 
decision.  He now appears to contend that the severity of his 
PTSD warrants assignment of an evaluation in excess of 30 
percent.  

Given that the veteran's claim for an increased rating for 
his PTSD was received within a year of the initial decision 
granting service connection for that disability, the Board 
must consider whether or not the June 1994 claim for an 
increased rating is, in effect, a notice of disagreement to 
the August 1993 decision which initially granted service 
connection, and assigned an initial 10 percent rating.  Under 
Fenderson v. West, 12 Vet. App. 119 (1999), an appeal from 
the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  In this case, 
however, the veteran asserted in his June 1994 claim that his 
PTSD had increased in severity.  Since that time, the claim 
was regarded as a claim for an increased rating, and not as 
an appeal of an initial rating decision.  Further, from the 
time of the September 1994 denial of his claim throughout the 
course of the present appeal, the veteran consistently 
reported that his symptoms had progressively worsened, and 
referred to his claim as a claim for an increased rating, 
rather than an appeal of an initial disability rating.  
Accordingly, the Board finds that primarily in view of the 
veteran's statement that his PTSD symptomatology had 
increased in severity, his June 1994 claim should be properly 
regarded as a new claim, and not as a notice of disagreement 
to the prior August 1993 rating decision which initially 
granted service connection for PTSD.  Therefore, the Board 
finds that consideration of the veteran's claim under a 
Fenderson analysis is not warranted here.  

The veteran submitted a statement from Precha Wongtrakool, 
M.D. dated in July 1994.  Dr. Wongtrakool stated that he had 
treated the veteran for a variety of physical complaints, and 
that the veteran had been totally disabled from July 1989 to 
the present.  However, he did not specify the cause(s) of the 
veteran's alleged total disability.  

In August 1994, the veteran underwent a VA rating examination 
in which he reported experiencing nightmares and flashbacks.  
Objectively, the veteran was found to be dressed and groomed 
in a casual manner and was generally cooperative.  The 
examiner found the veteran's insight to be blunted and mood 
mildly depressed.  However, the veteran was not found to 
present any thinking disturbance or any signs of organicity.  
With respect to sleep disturbances, the veteran had reported 
that he had experienced difficulty sleeping over the years, 
and stated that drinking water caused him to experience 
flashbacks because of the humidity and constant thirst he had 
endured while serving in Vietnam.  The examiner observed that 
the veteran suffered from mild PTSD which had not interfered 
with his functioning, but that with the onset of additional 
physical disorders, the veteran had become idle and 
increasingly depressed.  The examiner concluded with a 
diagnosis of Axis I mild PTSD and estimated the veteran's 
Axis V global assessment of functioning (GAF) score to be 
approximately 60.  As set forth under the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV), a GAF score of 
60 suggests moderate symptoms of a psychiatric disorder 
(e.g., flat affect and circumstantial speech; occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

At his December 1995 personal hearing, the veteran testified 
that he was very dissatisfied with the rating examination he 
had undergone in August 1994, because he felt that it was 
cursory and that his symptoms had worsened since that time.  
In addition, he stated that he was receiving regular 
counseling for his PTSD which was not particularly effective.  
Further, he indicated that Dr. Wongtrakool had prescribed 
medication in order to improve the quality of his sleep.  The 
veteran indicated that he was experiencing what he 
characterized as tremendous problems sleeping at night due, 
in large part, to nightmares each night.  The veteran stated 
that he experienced flashbacks when he drank a glass of 
water, (as noted above), and indicated that he drank 
approximately 10 glasses of water daily.  He indicated that 
this pattern had been ongoing for approximately 20 years, and 
that he had been treated on an inpatient basis in 1994 for 
dehydration resulting from an attempt to stop drinking water.  
He also related that he did not trust of other people due to 
his Vietnam experiences.  With respect to employment, the 
veteran reported that he was currently receiving disability 
from General Motors, resulting largely from an industrial 
accident.  He testified that while employed at General 
Motors, he would have disagreements with his superiors, and 
would experience feelings of rage and anger.  He also 
indicated that he did not maintain close relations with his 
family, did not belong to any organizations, and tended to 
prefer to be alone.  The veteran stated that while he had 
never attempted suicide, he had thought about it on occasion, 
and was regularly depressed.  He denied having been 
hospitalized for PTSD or any other psychiatric disorder.  

In February 1996, the veteran underwent a VA rating 
examination.  He reported that his mother had recently died, 
and that he had experienced increasing stress as a result of 
this loss.  The examiner noted that the only difference in 
the veteran's subjective complaints involved increases in the 
frequency of his reported nightmares and flashbacks, and 
waking up at night in a soaking sweat.  The examiner noted 
that the veteran had one incident of domestic violence with 
his wife of 30 years, and that they remained married.  The 
veteran had retired from his job due to a physical disability 
involving a neck injury in addition to hypertension incurred 
as a result of diabetes mellitus.  The veteran had reportedly 
not worked sine 1988.  His daily activities involved some 
housework and some leisure time in which he engaged in sports 
with his teenage son at school and in the community.  The 
veteran continued to assert that drinking water caused 
increasing episodes of flashbacks.  He described himself as a 
"loaner" (sic).  On examination, the veteran's mood 
appeared to be mildly depressed and his affect was 
constricted.  His thought processes were characterized as 
"very much clear, coherent, and relevant," and there was no 
disorder of association.  No psychotic features were found, 
and the veteran denied experiencing any hallucinations, 
delusions, depersonalization, or dissociative experiences.  
The examiner stated that the basic theme of the veteran's 
thought content was that the severity of his PTSD had 
increased as a result of a claimed increase in frequency of 
his nightmares, flashbacks, and night sweats.  However, the 
veteran did indicate that he experienced marital difficulties 
over the past 30 years, but stated that there was only an 
isolated incident of domestic violence.  The veteran denied 
drug and alcohol use, and was observed to be very much alert 
and oriented.  His sensorium was clear, and there were no 
signs of cognitive deficits, phobias or obsessions.  The only 
repetitive thoughts indicated were the intrusive thoughts 
regarding the Vietnam War, but the examiner stated that those 
intrusive thoughts had not increased in frequency.  The 
examiner concluded with a diagnosis of Axis I mild to 
moderate PTSD with an Axis V GAF score of 49.  With respect 
to the veteran's GAF score, the examiner offered his opinion 
that the veteran's symptoms were, from the subjective point 
of view, moderate to severe.  In terms of his vocational and 
social function, there was little change except for the 
possibility of domestic violence indicating social 
impairment.  

A police report dated in April 1995 indicates that the 
veteran had been arrested for one incident of domestic 
violence.  The veteran reportedly kicked his wife, using 
expletives, on the pretext that she had eaten her dinner 
without him.  The veteran was taken into custody without 
incident, and a 9-millimeter (mm) semi-automatic pistol was 
confiscated for safekeeping.  

In December 1996, the veteran underwent a VA rating 
examination.  He was noted to be physically disabled due to 
neck and other injuries sustained while working at General 
Motors.  The veteran was noted to have worked at General 
Motors for 26 years following his discharge from service.  
The veteran complained of always feeling "stressed out" and 
that every time he took a cold drink of water, he was 
reminded of Vietnam.  Objectively, the veteran was found to 
be dressed in a casual, but appropriate, manner.  He was 
cooperative and friendly, and presented a somewhat 
constricted affect with depressed mood.  He was described as 
coherent and relevant without a thinking disorder.  His 
memory was found to be adequate, and recall and intellectual 
function were well preserved.  

With respect to PTSD, the examiner observed that the veteran 
appeared to experience some emotional discomfort due to PTSD.  
The veteran claimed to have had some intrusive thoughts of 
Vietnam over the years, and he had been resentful over his 
experiences in Vietnam.  Although the veteran was no longer 
employed, he occupied his time and attended church each 
Sunday, and a Lion's Club meeting each second Thursday.  At 
the time of the examination, the veteran indicated that he 
was not receiving any treatment for his PTSD.  His depressed 
mood appeared to be secondary to his physical problems, but 
the examiner found that the veteran had some degree of 
emotional discomfort due to PTSD, as noted.  The examiner 
concluded his discussion by observing that the veteran was a 
religious person who did not have any antisocial behavior 
during his life, and that his personality appeared to have 
helped him to adjust well to this job in the past.  He 
concluded with diagnoses of Axis I PTSD and a dysthymic 
disorder, secondary to his physical problems, and included an 
Axis V GAF score of 65.  

The report of a March 1999 VA rating examination shows that 
the veteran suffered from increasing physical problems 
including hypertension due to diabetes mellitus, and various 
musculo-skeletal disorders.  The veteran remained unemployed 
having quit working due to a neck injury sustained in 1986.  
The veteran maintained that his current unemployment was due 
to his nightmares, flashbacks, and continued water drinking 
which he claimed was related to flashbacks about Vietnam.  
The veteran indicated that while he was a member of the 
United Auto Workers, he did not attend any meetings because 
he preferred to be isolated.  According to the veteran, he 
occupied his time by watching television at home and 
performing some household chores.  The veteran reported 
having been married for the past 20 years, and had two grown 
children.  He stated that he had previously been violent 
towards his wife, but that they had reconciled.  The examiner 
observed that the veteran had not sought or received any 
inpatient treatment for his PTSD, but that the veteran 
reported that he underwent therapy once every two months.  
However, the examiner noted that a review of the voluminous 
clinical treatment records only shows treatment for the 
veteran's many physical problems.  The veteran also reported 
having polydipsia, middle insomnia, and decreased energy with 
intermittent suicidal ideation over the years, but with no 
active plan of execution.  The examiner stated that the 
veteran experienced depression which appeared secondary, at 
least in part, to his PTSD and that the veteran continued to 
experience an exaggerated startle response to sudden noises 
such as cars backfiring.  

Objectively, the veteran's main thought content involved his 
assertions that he had quit work because he could not 
tolerate his supervisors, authority generally, and his fellow 
workers despite his neck injuries.  The veteran reported that 
he was a loner, and was noted to be very cautious in relating 
to the examiner, but openly expressed anger and resentment 
toward the VA in not being granted an evaluation higher than 
10 percent for his PTSD.  The examiner noted that the veteran 
was not delusional and that there was no persecutory ideation 
of his thought processes.  There was no evidence of 
hallucinations, and the veteran's claimed suicidal ideation 
was characterized as vague.  The examiner stated that the 
basic content of the veteran's thought processes was that he 
did the household chores and that he had no interest in 
working.  The veteran was fully oriented, and his memory was 
intact.  The only characteristic behavior displayed by the 
veteran was that he "got up and drank water"  According to 
the examiner, the veteran made a point that drinking water 
reminded him of Vietnam, where there was a lack of water.  
The examiner stated that the veteran's insight was that 
Vietnam had changed his life, and that he would fight until 
his death to get an increase in his assigned disability 
compensation.  The examiner concluded with diagnoses of Axis 
I PTSD and dysthymia, and an Axis V GAF score of 45.  The 
examiner continued to offer his opinion that the veteran's 
PTSD had undergone a slight aggravation since he was last 
examined in 1996.  The examiner stated that the veteran's 
inability to work was related to his PTSD and his compromised 
physical health.  

In a July 1999 addendum to the March 1999 rating examination 
report, the examiner attempted to explain the rationale upon 
which he based his decision to assign the Axis V GAF score of 
45.  The examiner stated that the "slight aggravation" of 
the veteran's symptoms referred to in the March 1999 rating 
examination actually meant that the intensity of the 
veteran's symptomatology had increased to a moderate-to-
severe level.  The examiner stated that the veteran's 
obsessions regarding his problems with supervisors and 
authority had led to his unemployment.  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, assignment of a 
30 percent rating was warranted upon a showing of a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms must have been shown to have resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people.  
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.  

For assignment of a 100 percent evaluation, the attitudes of 
all contacts except for the most intimate had to be so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior were also required.  Further, a 100 percent 
disability rating was warranted where the veteran was 
demonstrably unable to obtain or retain employment as a 
result of the PTSD.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent rating was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim upon which this appeal is based 
prior to November 7, 1996, his claim must be evaluated under 
both the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See Rhodan v. West, 
12 Vet. App. 55 (1998); see also 38 U.S.C.A. § 1115(g) (West 
1991).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
the former and the current regulations in the VA Rating 
Schedule in order to ascertain which version is most 
favorable to his claim.  

Under the revised criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

Applying the regulations governing PTSD evaluations to the 
evidence of record, the Board concludes that the currently 
assigned 30 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher rating.  The evidence of record consistently shows 
that the veteran's reported manifestations of PTSD 
symptomatology involves recurrent nightmares, and 
"flashbacks" which he has maintained are precipitated by 
drinking water or other beverages.  In the most recent VA 
rating examination of March 1999, the veteran's 
symptomatology associated with PTSD has been modified to 
include depression.  

The Board observes that throughout the course of this appeal, 
the veteran has consistently maintained that his symptoms had 
increased in severity.  However, the Board notes that aside 
from undergoing VA rating examinations from August 1994 
through March 1999, there is no objective indication that the 
veteran has sought or received any treatment for his PTSD.  
He has reported undergoing outpatient treatment once every 
two months, but the voluminous clinical treatment records 
submitted in support of his claim only document treatment for 
his many and varied physical ailments.  Many of the clinical 
treatment records make reference to the veteran's feelings of 
depression over his physical condition, but do not discuss 
his service-connected PTSD.  Of some interest is a report of 
a psychiatric examination administered by the Social Security 
Administration (SSA) in which the veteran was found to 
experience psychiatric symptomatology including depression 
due to his overall physical condition.  Of his military 
service, he stated at that time that he had enlisted in the 
Army at age 17, had spent two years in the infantry, and had 
been awarded the Purple Heart Medal.  He reported to the 
examiner that his military service had been a "good 
experience" where he "learned to be a man."  

Further, the Board observes that the reports of the August 
1994, February 1996, December 1996, and March 1999 rating 
examinations consistently show that the veteran described 
himself as a "loner" and denied or was not shown to 
experience delusions, hallucinations, or other psychotic 
symptoms.  The veteran has never been shown to experience 
dissociative episodes.  In addition, the veteran's long- and 
short-term memory was characterized as intact.  His mood was 
described throughout the medical evidence as mildly depressed 
with a constricted affect, and the veteran was shown to have 
been involved in at least one incident of domestic violence.  
During this period the veteran was assigned Axis V GAF scores 
ranging from 45 to 65.  Under DSM-IV, such GAF scores suggest 
symptomatology ranging from mild symptoms of a psychiatric 
disorder (GAF 65), to serious symptoms (GAF 45), manifested 
by suicidal ideation or severe obsessional rituals.  

At the time of the December 1996 rating examination, the 
veteran reportedly spent his time going to church, attending 
Lions Club meetings, and that he did not exhibit antisocial 
behavior.  However, little more than two years later, the 
examiner who conducted the March 1999 rating examination 
found the veteran unable to work due, at least in part, to 
his PTSD symptomatology.  Such symptomatology was 
characterized as obsessions over the veteran's dislike and 
rejection of authority in addition to feelings of resentment 
over having incurred PTSD as a result of having been sent to 
Vietnam and over his inability to work.  In the report of the 
March 1999 VA rating examination, the examiner appears to 
suggest that the veteran lost his job of 26 years at General 
Motors due to his increasing absenteeism and conflicts with 
his supervisors.  Such an assessment is directly 
contraindicated by the evidence of record, which shows that 
the veteran retired from General Motors on the basis of a 
physical disability incurred as a result of a debilitating 
neck injury.  In addition, the record shows that the veteran 
suffered from other physical disorders, including 
hypertension and diabetes mellitus for which he had undergone 
regular treatment.  

The examiner's assessment of the veteran's obsession with 
obtaining a higher disability rating for his service-
connected PTSD disability appears to be consistent with the 
evidentiary record.  However, the Board does not find this 
evidence to be a sufficient basis to assign a disability 
rating in excess of 30 percent for the veteran's PTSD.  
Moreover, the Board finds that the examiner's assignment of 
an Axis V GAF score of 45 for the veteran's PSTD to be 
somewhat less than credible in light of the overall 
evidentiary record.  The Board notes that as late as December 
1996, the veteran had been shown not to have experienced any 
antisocial behavior.  Aside from the veteran's self-reported 
problems with his supervisors and increased obsession with 
obtaining a higher rating, his disability picture as shown in 
the March 1999 rating examination appears to be largely 
unchanged from his objectively demonstrated disability 
picture shown in previous examinations in which his 
symptomatology with respect to PTSD was not regarded as 
particularly severe.  

The Board further observes that the veteran has made much of 
his assertions that drinking beverages, particularly water 
either triggers or exacerbates "flashbacks" of Vietnam.  He 
testified that he was treated for dehydration due to his 
attempt to stop drinking in order to avoid experiencing 
flashbacks.  The record shows that the veteran was indeed 
treated for weakness, excessive thirst, and urination in 
January 1992, but the relevant treatment records, while 
noting that the veteran had hypertension and diabetes 
mellitus, did not contain any medical opinion suggesting that 
his dehydration had anything to do with his service-connected 
PTSD or any other psychiatric disorder.  In addition, during 
the course of the March 1999 examination, the examiner noted 
that the veteran purposefully drank a glass of water, 
presumably to show how drinking water caused or exacerbated 
flashbacks.  However, from a review of the examination 
report, it is unclear what the veteran was attempting to show 
by his act of drinking water.  In any event, beyond the 
veteran's assertions that drinking water exacerbates his PTSD 
disability, it is unclear what additional disability, if any, 
has been incurred through drinking water.  To the extent that 
the veteran has been treated for dehydration, such 
dehydration is not shown to have been the result of an 
attempt to avoid experiencing flashbacks as the veteran 
asserts.  

Moreover with respect to issues regarding the veteran's 
involvement with domestic violence, the Board notes that 
while the veteran was arrested in April 1995 for an episode 
of domestic violence in which he kicked his wife, such 
appears to have been an isolated incident.  There is no other 
evidence of record of similar occurrences, and the veteran 
reported in March 1999 that he and his wife had reconciled 
following the incident which had occurred some four years 
previously.  

The Board also notes that for the first time in March 1999, 
the veteran reported experiencing intermittent suicidal 
ideation.  The Board observes that the veteran had previously 
denied experiencing any such ideation, and that the examiner 
who conducted the March 1999 examination found that to the 
extent that the veteran actually had any suicidal ideation, 
such was vague at best.  The veteran apparently had no plan 
to effectuate his alleged suicidal thoughts.  In any event, 
the Board has considered this evidence, and while suicidal 
ideation is indeed part of the express criteria for 
assignment of an evaluation in excess of 30 percent under the 
revised regulations, the veteran is not objectively shown to 
present a danger to himself or to others.  Such ideation is 
entirely inconsistent with the veteran's objectively 
demonstrated disability picture during the entire course of 
this appeal.  Accordingly, the Board does not consider the 
veteran's alleged intermittent suicidal ideation to be a 
valid or credible basis upon which to grant an evaluation in 
excess of 30 percent for his PTSD.  

In sum, the Board finds that the objective medical evidence 
fails to disclose a disability picture that is consistent 
with a "considerably impaired ability to establish or 
maintain effective or wholesome relationships with people," 
nor is it consistent with industrial impairment due to 
psychoneurotic symptoms.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Further, the Board finds that the 
veteran's objectively demonstrated symptomatology is not 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, speech abnormalities, panic attacks more 
than once per week, difficulty in understanding complex 
commands, impaired judgment, or impaired short- and long-term 
memory, or disturbances in motivation and mood.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  While the 
evidence shows the veteran to have a constricted affect and 
depressed mood, he has not been shown to experience panic 
attacks, memory impairment, or inability to understand 
complex concepts.  His major problem, aside from the well-
documented depression over his physical disabilities, appears 
to be his obsession with being granted a higher evaluation 
and increased compensation for his PTSD disability.  As 
stated previously, the Board views this as an insufficient 
basis upon which to grant an increased evaluation in excess 
of 30 percent for the veteran's PTSD.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions that his PTSD 
disability warrants an evaluation in excess of 30 percent, 
that he was forced to retire as a result of his PTSD 
symptoms, and that he is currently unemployable due to PTSD.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an "extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  See 38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

In this regard, the Board first notes that the schedular 
evaluations in this case are not inadequate.  There is a full 
range of ratings, under the Rating Schedule, that anticipate 
greater disability for the veteran's PTSD.  The record, 
however, does not establish the presence of findings that 
would support a higher rating under the Rating Schedule.  
Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case.  The Board 
recognizes that the veteran's physical disabilities have 
effectively rendered him unemployable.  This fact is not in 
dispute.  Such disabilities primarily involve a cervical 
spine (neck) injury, other musculo-skeletal disorders, 
uncontrolled diabetes mellitus, hypertension, and ischemic 
heart disease.  However, the voluminous contemporaneous 
clinical treatment records submitted in support of the 
veteran's claim, while showing treatment for his multiple 
physical disabilities, fail to show any treatment for the 
veteran's service-connected PTSD.  The veteran has claimed to 
receive treatment on an outpatient basis once every two 
months, but has conceded that he has never been hospitalized 
for PTSD.  

Moreover, the Board observes that the record shows that the 
veteran was shown to have retired from his 26-year career at 
General Motors following an industrial accident in which he 
sustained a debilitating neck injury.  After service 
connection was granted for PTSD, and during the course of 
this appeal, the veteran asserted that he quit his job at 
General Motors and that he was unemployable due to an 
inability to accept authority and difficulty with his 
superiors.  Despite the medical evidence of record showing 
that the veteran was rendered incapable of working due to his 
multiple disabilities, the examiner who conducted the March 
1999 rating examination concluded that the veteran's 
obsessions with his Vietnam experiences which were 
exacerbated by his "continuous water drinking" now rendered 
him incapable of obtaining or retaining gainful employment.  
However, in light of the overwhelming medical evidence of 
record contraindicating the examiner's conclusion, the Board 
finds that his conclusions carry less probative weight, and 
are wholly inconsistent with the veteran's overall disability 
picture as demonstrated by the objective medical evidence.  
Therefore, on the basis of the entire record, the Board must 
conclude that in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant a rating in excess of 30 percent 
for the veteran's PTSD.  



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

